                                                                                                       FILED
                                                                                              2019 Jun-17 AM 10:50
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

LUVENIA PHILLIPS SPATES,                           )
                                                   )
       Petitioner,                                 )
                                                   )
v.                                                 )    Case No.: 2:16-cv-00621-KOB-JHE
                                                   )
WARDEN BOBBY BARRETT, et al.,                      )
                                                   )
       Respondents.                                )

                                  MEMORANDUM OPINION

       On May 16, 2019, the magistrate judge entered a Report and Recommendation, (doc. 8),

recommending that the petition for writ of habeas corpus be dismissed with prejudice. No

objections have been filed. The court has considered the entire file in this action, together with

the report and recommendation, and has reached an independent conclusion that the report and

recommendation is due to be adopted and approved.

       Accordingly, the court hereby adopts and approves the findings and recommendation of

the magistrate judge as the findings and conclusions of this court. The petition for writ of habeas

corpus is due to be DISMISSED. A separate Order will be entered.

       This court may issue a certificate of appealability “only if the applicant has a made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. 2253(c)(2). To make such

a showing, a “petitioner must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong,” Slack v. McDaniel, 529 U.S. 473,

484 (2000), or that “the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). This

court finds Petitioner’s claims do not satisfy either standard.
DONE and ORDERED this 17th day of June, 2019.




                                ____________________________________
                                KARON OWEN BOWDRE
                                CHIEF UNITED STATES DISTRICT JUDGE




                                      2
